DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alex Tucker on 3/3/2022.
The pending claims comprise 3 groups of claims:
	1) method1: 32, 34, and 38,   
2) system1: 39, and 41,
3) Article/CRSM1: 46 and 48.    
	They all appear to have similar scope.  
In the Claims:
1-31. (Canceled)

32. (Currently Amended) A method using a business concept registry for cross-domain mapping between a business process modeler domain and an information technology implementation domain, the method implemented in a modeler application executable by a processor of a computing system, the processor coupled to a memory of the computing system, comprising:
storing high-level patterns with a plurality of configurable lower-level business concepts in the business concept registry located on the memory, the plurality of configurable lower-level business concepts having respective mappings for the business process modeler domain and the information technology implementation domain;

wherein the domain specific data comprises an industry-wide pattern, enterprise best practice, at least one recursive definition, and a plurality of options with configurable points of variability for customization in a model created by the modeler application; 
creating in the business process modeler domain, by the modeler application based on an input from a user via a user interface of a client interface, a model comprising the plurality of configurable lower-level business concepts interconnected to represent a business process in the business process modeler domain, the model comprising modelled components [[,]];
wherein the modelled components comprise a first component that is not defined by a corresponding business concept from the plurality of the configurable lower-level business concepts of the business concept registry and a second component that is defined in the business concept registry;
exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective mappings for the business process modeler domain and the information technology implementation domain;
importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings; 
implementing, in the implementation domain, a service invoke component as a shell aligned ; and
implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry.

33. (Canceled) 

34. (Previously Presented) The method of claim 32, wherein the importing of the model by the integration development tool comprises:
notifying the user via the user interface that mapping is undefined for at least the first component in the implementation domain.



38. (Previously Presented) The method of claim 32, further comprising: 
updating the business concept registry with a new business concept corresponding to the first component.

39. (Currently Amended) A system, comprising a processor and a memory storing program instructions for cross-domain mapping between a business process modeler domain and an information technology implementation domain thereon, the program instructions executable by a processor to cause the system to perform:           
storing a plurality of configurable lower-level business concepts in a business concept registry located on the memory, the plurality of business concepts having respective mappings for the business process modeler domain and the information technology implementation domain;
wherein each of plurality of configurable lower-level business concepts comprises domain specific data that enables incorporation into the business process modeler domain of the modeler application and in an implementation space of integration development tools;
wherein the domain specific data comprises an industry-wide pattern, enterprise best practice, at least one recursive definition, and a plurality of options with configurable points of variability for customization in a model created by the modeler application; 
creating in the business process modeler domain, by the modeler application based on an input from a user via a user interface of a client interface, a model comprising the plurality of configurable lower-level business concepts interconnected to represent a business process in the business process modeler domain, the model comprising modelled components [[,]];
wherein the modelled components comprise a first component that is not defined by a corresponding business concept from the plurality of the configurable lower-level business concepts of the business concept registry and a second component that is defined in the business concept registry;
exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective mappings for the business process modeler domain and the information technology implementation domain;
importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings; 
a service invoke aligned with the ; and
implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry.

40. (Canceled)

41. (Previously Presented) The system of claim 39, wherein the importing of the model by the integration development tool comprises:
notifying the user via the user interface that mapping is undefined for at least the first component in the implementation domain.

42-45.   (Canceled)

46. (Currently Amended) A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions for cross-domain mapping between a business process modeler domain and an information technology implementation domain embodied therewith, the program instructions executable by a processor to cause the processor to perform:             
storing a plurality of configurable lower-level business concepts in a business concept registry located on the memory, the plurality of business concepts having respective mappings for the business process modeler domain and the information technology implementation domain;
wherein each of plurality of configurable lower-level business concepts comprises domain specific data that enables incorporation into the business process modeler domain of the modeler application and in an implementation space of integration development tools;
wherein the domain specific data comprises an industry-wide pattern, enterprise best practice, at least one recursive definition, and a plurality of options with configurable points of variability for customization in a model created by the modeler application; 
creating in the business process modeler domain, by a modeler application based on an input from a user via a user interface of a client interface, a model comprising the plurality of configurable ;
wherein the modelled components comprise a first component that is not defined by a corresponding business concept from the plurality of the configurable lower-level business concepts of the business concept registry and a second component that is defined in the business concept registry;
exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective mappings for the business process modeler domain and the information technology implementation domain;
importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings; 
implementing, in the implementation domain, a service invoke aligned with the ; and
implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry.

47. (Canceled) 

48. (Previously Presented) The computer program product of claim 46, wherein the importing of the model by the integration development tool comprises:
notifying the user via the user interface that mapping is undefined for at least the first component in the implementation domain.

49-51.  (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
The claim deals with a technical system, a method using a business concept registry for cross-domain mapping between a business process modeler domain and an information additional elements/ structures as shown in steps [3]-[6], modeler application, integration development tool, the implementation domain, and the service invoke component in step [5]. 
[3] exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective
mappings for the business process modeler domain and the information technology implementation domain; 
	[4] importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings;
[5] implementing, in the implementation domain, a service invoke component as a shell populated with an implementation aligned with the first component in the business process modeler domain; and
	[6] implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry;

	2) 112, 2nd issue: 
	Upon further consideration and review, the rejections on May 5, 2021, are withdrawn.  
3) 103 Rejection: Withdrawn.
Claim for a method using a business concept registry for cross-domain mapping between a business process modeler domain and an information technology implementation domain, the method implemented in a modeler application executable by a processor of a computing as shown in independent (1) method1 claim 32, (2) system1 claim 39, and (3) Article/CRSM1: 46, is neither anticipated by, nor obvious in view of, 
(1) CHALLAPALLI , US 2007/0.073.567, and (2) HURLEY et al., US 6,678,882, and 

“importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings; 
implementing, in the implementation domain, a service invoke component as a shell populated with an implementation aligned with the first component in the business process modeler domain; and
implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry.”

which references neither disclose nor suggest.

The nearest Foreign Patent is WO-2004/102436-A1 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, IDS-892, filed 3/4/2021. 
The nearest NPL is (1) Article “Developing a unified framework of the business model concept”, by Mutaz M. Al-Debei, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, IDS-892, filed 8/4/2021.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached MWF 7:00-4:30 ET, Telework T, Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689